Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhu et al (US 20170193066 A1).
1. A method, comprising: 
determining a plurality of initial machine learning models based on a plurality of original features (See e.g. Fig. 2-250 on model generation, [0040], Fig. 5-530, Fig. 8A-810, Fig 1-122, [0085] on one or more computer models); 
filtering the plurality of initial machine learning models based at least in part on corresponding validation scores associated with the plurality of initial machine learning models (See e.g. Fig. 2-260 on model selection, [0040]-[0042] on validation phase ,Fig. 5-540, Fig. 8A-820 and 830), wherein filtering the plurality of initial machine learning models includes selecting 
generating one or more evolved machine learning models, wherein at least one of the evolved machine learning models is based at least in part on one or more new features, wherein the one or more new features are based at least in part on a transformation of at least one feature of the one or more surviving machine learning models (See e.g. Fig. 2-280, Fig. 8-840, [0044] on different feature data than the first selected model; [0064]-[0068], [0077], [0080] on generating second/evolved model using aggregated data/feature that is more recent than the first training data (i.e. feature of the first/surviving model), [0097] that refined models are trained with less (i.e. new) features than the initial model, [0118]-[0119] a second set of models is generated based on updated set of feature value); 
comparing corresponding validation scores associated with the one or more evolved machine learning models and the one or more surviving machine learning models (See e.g. Fig. 2-290, Fig. 8-850); and 
selecting based on the comparison of the corresponding validation scores, at least one of the one or more evolved machine learning models or the one or more surviving machine learning models as one or more new surviving machine learning models (See e.g. Fig. 8-830).

2. The method of claim 1, further comprising receiving input data that is comprised of the plurality of original features and corresponding feature values (see e.g. Fig. 2-210, Fig 1-156, Fig. 5-520 on training data, [0038] on feature data and values).

3. The method of claim 2, wherein the input data is split into training data and validation data (See e.g. [0091] on splitting training data for model training and validation.  See also [0133]).



5. The method of claim 3, wherein the transformation is selected based at least in part on the corresponding data types associated with the plurality of original features (See e.g. [0104]-[0112] on feature transformation).

6. The method of claim 2, wherein the plurality of initial machine learning models are based on a subset of the original features (See e.g. [0113]-[0123] on feature selection).

7. The method of claim 1, wherein generating the one or more evolved machine learning models includes determining one or more important features of the plurality of original features (See e.g. [0113]-[0120] on feature selection.  Examiner Note: selected features are considered important).

11. The method of claim 2, wherein filtering the plurality of initial machine learning models includes: randomly selecting a predetermined number of entries of the input data; determining a validation score associated with each entry of the randomly selected entries; and determining an overall validation score based at least in part on the validation score associated with each entry of the randomly selected entries (See e.g. [0150] on model validation and deployment. See e.g. [0166] on random sample and apply it to deployed models).

12. The method of claim 1, wherein one of the evolved machine learning models is selected in the event an overall validation score of the evolved machine learning model is greater than an overall validation score of at least one of the surviving machine learning models 

13. The method of claim 1, wherein an evolved machine learning model is selected in the event an overall accuracy of the evolved machine learning model is greater than a statistical measure of at least one of the surviving machine learning models (See [0166] on statistical significance between champion challenger model).

14. The method of claim 1, further comprising: determining that a stopping condition has not occurred (See e.g. [0146]-[0147] on minimum performance threshold. See also Fig. 8A, [0167] that the process of performance comparison is repeated until stopped); and filtering the one or more surviving machine learning models and the one or more evolved machine learning models based at least in part on corresponding validation scores associated with the one or more surviving machine learning models and the one or more evolved machine learning models (See [0144]-[00145] on model validation .  See also [0146]-[0147] on model selection that is based on performance metric).

15. The method of claim 1, further comprising: determining that a stopping condition has occurred; selecting a machine learning model with the highest validation score; and outputting a prediction label corresponding to the selected feature of the plurality of original features (See [0144]-[00145] on model validation by making multiple predictions.  See also [0146]-[0147] that model with the best performance is selected).

16. The method of claim 1, wherein one of the one or more new features is based in part on a first feature from a first surviving machine learning model and a second feature from a second surviving machine learning model (See e.g. [0113]-[0120] on final set of feature 

17. The method of claim 1, further comprising: filtering the one or more new selected surviving machine learning models based at least in part on corresponding validation scores associated with the one or more new selected surviving machine learning models, wherein filtering the one or more new selected surviving machine learning models includes selecting a subset of the one or more new selected surviving machine learning models as the one or more new surviving machine learning models (See [0163]-[0169] on selecting champion model); generating one or more new evolved machine learning models, wherein at least one of the new evolved machine learning models is based at least in part on a second set of one or more new features, wherein the second set of one or more new features are based at least in part on a second transformation of at least one of the features of the one or more new surviving machine learning models (See [0163]-[0169] on challenger model); comparing corresponding validation scores associated with the one or more new evolved machine learning models and the one or more new surviving machine learning models (See [0163]-[0169] on comparing performance between champion and challenger model); and selecting based on the comparison of the corresponding validation scores, at least one of the one or more new evolved machine learning models or the one or more new surviving machine learning models as a second set of one or more new surviving machine learning models (See [0163]-[0169] that model with the best performance is selected).

Claims 18-20 are drawn to claims above and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20170193066 A1) in view of Bojja et al (US 20160110340 A1)
8. Zhu disclose feature selection, but fails to disclose wherein the one or more important features are determined based on a number of times a feature is used in a decision tree.
Bojja disclose feature selection and wherein the one or more important features are determined based on a number of times a feature is used in a decision tree (See e.g. [0037]).

Given the advantage of high accuracy (See e.g. [0037] of Bojja), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim Rejections - 35 USC § 103
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20170193066 A1) in view of Li et al (“Privacy Protection in Data Mining” 2003)
9. Zhu disclose determining an overall validation score of an initial machine learning model based at least in part on the selected feature (See e.g. [0144]-[0145] on model validation).  Zhu also feature selection, but fails to disclose wherein determining one or more important features of the plurality of original features includes: selecting one of the original features; randomizing feature values associated with the selected feature; and determining an overall validation score of an initial machine learning model based at least in part on the selected feature having the randomized feature values.
Li disclose feature/attribute selection (see e.g. abstract) and determining one or more important features of the plurality of original features includes: selecting one of the original features (see e.g. sensitive attribute x); randomizing feature values associated with the selected feature (see e.g. randomization of sensitive attribute x); and (See e.g. pg. 2422).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Given the advantage of privacy protection (See e.g. pg. 2422 of Li), one having ordinary skill in the art would have been motivated to make this obvious modification.  

10. Zhu disclose the method of claim 9, wherein the selected feature is determined to be an important feature in response to determining that the validation score of the initial machine learning model decreases more than a threshold statistical amount (See e.g. [0166]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (US 10943301 B1) disclose model building and selecting champion model (See e.g. Fig. 12B).
Bharwani et al (US 20200058041 A1) also disclose model building and selecting champion model (See e.g. Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127